As filed with the Securities and Exchange Commission on June 2, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22860 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND 452 Fifth Avenue, 26th Floor New York, NY10018 908-273-6321 Matthew Stadtmauer, Chief Executive Officer Pine Grove Alternative Institutional Fund 452 Fifth Avenue, 26th Floor New York, NY10018 Date of fiscal year end: March 31 Date of reporting period: April 1, 2014 – March 31, 2015 ITEM 1. REPORT TO STOCKHOLDERS. PINE GROVE ALTERNATIVE INSTITUTIONAL FUND STATEMENT OF ASSETS AND LIABILITIES AS OF MARCH 31, 2015 ASSETS Total investments in Private Investment Funds, at fair value (Cost $83,643,141) $ Cash Subscriptions in Private Investment Funds paid in advance Receivable from investments sold Interest and dividends receivable Prepaid expenses Total Assets LIABILITIES Outstanding line of credit payable (Note 7) Repurchase of shares payable Accrued Liabilities: Management fees Fund services fees Trustees’ fees and expenses 29 Interest expense (Note 7) Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized gain on investments in Private Investment Funds Net unrealized appreciation on investments in Private Investment Funds NET ASSETS $ SHARES OUTSTANDING (200,000 shares authorized, $0.001 par value) NET ASSET VALUE PER SHARE $ See Accompanying Notes to Financial Statements.1 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2015 Fair Value Redemptions Portfolio Funds Shares Cost Fair Value as a % of Net Assets Permitted Notice Period (Days) Private Investment Funds Convertible Arbitrage Basso Investors, Ltd. $ $ 5.1 % Quarterly 60 Whitebox Concentrated Convertible Arbitrage Fund, Ltd. Quarterly 60 Credit Long/Short Aristeia International, Ltd. Quarterly 60 Anchorage Capital Partners Offshore, Ltd. Annually 90 Fir Tree Capital Opportunity Fund II, Ltd. Quarterly/ Annually 60 King Street Capital, Ltd. Quarterly 65 Luxor Capital Partners Offshore, Ltd. Quarterly 90 Reef Road Fund, Ltd. Quarterly 90 Saba Capital Offshore Fund, Ltd. Quarterly 65 Southpaw Credit Opportunity Fund (FTE), Ltd. Quarterly 60 Whitebox Credit Arbitrage Fund, Ltd. Quarterly 60 Wingspan Overseas Fund, Ltd. Quarterly 90 Distressed Candlewood Puerto Rico SP Quarterly Serengeti Segregated Portfolio Company, Ltd. Annually 85 Silver Point C&I Opportunity Fund II, Ltd. 21 - Other* Silver Point Capital Offshore Fund, Ltd. Annually 90 Sound Point Beacon Offshore Fund, Ltd. Semi-Annually 90 Equity Long/Short Gotham Targeted Neutral, Ltd. Monthly 30 Rosemont Offshore Fund, Ltd. Quarterly 60 Event Driven Jet Capital Concentrated Offshore Fund, Ltd. Monthly 30 PSAM Merger Fund, Ltd. Monthly 30 See Accompanying Notes to Financial Statements.2 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2015 Fair Value Redemptions Portfolio Funds Shares Cost Fair Value as a % of Net Assets Permitted Notice Period (Days) Structured Products Candlewood Structured Credit Harvest Fund, Ltd. $ $ 4.3 % Quarterly 90 DoubleLine Opportunistic Income Fund, Ltd. Monthly 45 Halcyon Offshore Asset-Backed Value Fund Ltd. Quarterly 90 Libremax Offshore Fund, Ltd. Quarterly 90 Metacapital Mortgage Value Fund, Ltd. Quarterly 60 Tilden Park Offshore Investment Fund, Ltd. Quarterly 90 Tourmalet Matawin Offshore Fund, LP Other* Other Halcyon Structured Opportunities Offshore Fund, Ltd. 14 - Other* Harbringer Class L Holdings (Cayman), Ltd. 1 - Other* Harbringer Class PE Holdings (Cayman), Ltd. Other* Marathon Overseas Liquidating Fund - Other* Total Private Investment Funds $ $ 91.2 % Other Assets & Liabilities, Net Net Assets $ 100.0 % * The private investment funds do not have set redemption time frames but are liquidating investments and making distributions as underlying investments are sold. Portfolio Holdings (% of Net Assets) Private Investment Funds Convertible Arbitrage 10.6 % Credit Long/Short Distressed Equity Long/Short Event Driven Structured Products Other Other Assets and Liabilities, Net Total 100.0 % See Accompanying Notes to Financial Statements.3 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND STATEMENT OF OPERATIONS FOR THE YEAR ENDED MARCH 31, 2015 Investment Income Interest income $ Expenses Management fees Offering costs amortized Fund services fees Trustees’ fees and expenses Professional fees Custodian fees Registration fees Interest expense (Note 7) Miscellaneous expenses Total expenses Expenses reimbursed by Investment Adviser ) Net expenses NET INVESTMENT LOSS ) NET REALIZED AND UNREALIZED GAIN FROM INVESTMENTS IN PRIVATE INVESTMENT FUNDS Net realized gain on investments in Private Investment Funds Net change in unrealized appreciation on investments in Private Investment Funds Net realized and unrealized gain from investments in Private Investment Funds NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) See Accompanying Notes to Financial Statements.4 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended March 31, 2015 January 1, 2014* through March 31, 2014 OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments in Private Investment Funds Net change in unrealized appreciation on investments in Private Investment Funds Increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) - Realized gains ) - Decrease in net assets resulting from distributions to shareholders ) - CAPITAL SHARE TRANSACTIONS Shares issued in conversion (Note 1) - Sale of shares Reinvestment of distributions - Repurchase of shares ) - Increase in net assets resulting from capital share transactions Increase in net assets NET ASSETS Beginning of period End of period (including distributions in excess of net investment income and accumulated net investment loss of $2,753,097 and $203,298, respectively) $ $ SHARE TRANSACTIONS Beginning of period Shares issued in conversion (Note 1) - Sale of shares Reinvestment of distributions - Repurchase of shares ) - End of period *Commencement of operations. See Accompanying Notes to Financial Statements.5 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND STATEMENT OF CASH FLOWS FOR THE YEAR ENDED MARCH 31, 2015 Cash Flows From Operating Activities Net decrease in net assets from operations $ ) Adjustments to reconcile net decrease in net assets from operations to net cash used in operating activities: Purchase of investments $ ) Proceeds from sale of investments Net realized gain from sale of investments ) Net change in unrealized appreciation on investments ) Decrease in operating assets and liabilities: Subscriptions in Private Investment Funds paid in advance ) Receivable from investments sold ) Interest and dividends receivable ) Prepaid expenses ) Expense reimbursement from Investment Adviser Offering costs Management fees payable Fund services fees payable 29 Trustees’ fees and expenses payable Interest expense (Note 7) Other expenses payable ) Total Adjustments ) Net Cash Used In Operating Activities ) Cash Flows From Financing Activities Sale of shares Repurchase of shares ) Payments for shareholder distributions ) Outstanding line of credit (Note 7) Net Cash Provided By Financing Activities Net Decrease in Cash ) Cash - Beginning of Year Cash - End of Year $ Supplemental disclosure of non-cash operating activities Reinvestment of shareholder distributions $ See Accompanying Notes to Financial Statements.6 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. Year Ended March 31, 2015 January 1, 2014(a) through March 31, 2014 NET ASSET VALUE, Beginning of Period $ $ INVESTMENT OPERATIONS Net investment loss (b) ) ) Net realized and unrealized gain Total from investment operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) - Realized gains ) - Total distributions to shareholders ) - NET ASSET VALUE, End of Period $ $ TOTAL RETURN ) % %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) $ $ Ratios to Average Net Assets: Net investment loss (e) )% )%(d) Net expense (e) 1.50 % %(d) Gross expense (e)(f) 1.78 % %(d) PORTFOLIO TURNOVER RATE 39 % 3 %(c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Not annualized. (d) Annualized. (e) Does not include the expenses of other Private Investment Funds in which the Master Fund invests. (f) Reflects the expense ratio excluding any expense reimbursements by Investment Adviser. See Accompanying Notes to Financial Statements.7 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 Note 1. Organization Pine Grove Alternative Institutional Fund (the “Master Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed end management investment company (the “Trust”), formed on June 21, 2013.The Master Fund is offering on a continuous basis up to 200,000 shares of beneficial interest at net asset value per share.Pine Grove Alternative Fund (the “Feeder Fund”) invests substantially all of its assets in the Master Fund.As of March31, 2015, the Feeder Fund represented 8.1% of the Master Fund’s net assets. The Master Fund’s investment objective is to seek long-term capital appreciation.On October 9, 2013, the Fund was initially seeded through the sale of 100 shares for $100,000.The Master Fund commenced operations on January 1, 2014, after it acquired the net assets of Pine Grove Institutional Partners II Ltd. (the “Partnership”), in exchange for Master Fund shares in the amount of $44,760,197. The investment adviser of the Master Fund and the Feeder Fund is FRM Investment Management (USA) LLC (formerly known as Pine Grove Asset Management LLC) (the “Investment Adviser”), a registered investment adviser with the U.S. Securities Exchange Commission (“SEC”) and a registered commodity pool operator with the Commodity Futures Trading Commission (“CFTC”).The Board of Trustees (the “Board” and each member a “Trustee”) of the Master Fund and the Feeder Fund supervises the conduct of the Master Fund’s and Feeder Fund’s affairs and pursuant to an investment advisory agreement, has engaged the Investment Adviser to manage the Master Fund’s and Feeder Fund’s day-to-day investment activities. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) and follow the accounting and reporting guidance in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 946. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Master Fund: Security Valuation – The valuation of the Master Fund’s investments is reviewed monthly by the valuation committee (“Valuation Committee”).The value of the Master Fund’s net assets is determined as of the close of the Master Fund’s business at the end of each month. The Board of Trustees (the “Board”) has approved procedures pursuant to which the Master Fund values its investments in private investment funds (commonly referred to as hedge funds) (“Private Investment Funds”) at fair value, which ordinarily will be the value provided to the Master Fund by the Private Investment Funds’ administrators or investment managers from time to time, usually monthly. In accordance with these procedures, fair value as of each month-end ordinarily will be the value determined as of such month-end for each Investment Fund in accordance with the Investment Fund’s valuation policies and reported at the time of the Master Fund’s valuation. Because most Private Investment Funds’ administrators or investment managers will provide the Master Fund with their determinations of the month-end net asset value of their Private Investment Funds after the relevant month-end, the Master Fund expects to calculate its month-end net asset value and net asset value per share within 30 calendar days following the relevant month-end. In the event that an Investment Fund does not report a month-end value to the Master Fund on a timely basis, the Master Fund would determine the fair value of such Investment Fund based on the most recent final or estimated value reported by the Investment Fund, as well as any other relevant information available at the time the Master Fund values its portfolio. The Master Fund accounts for its investments in Private Investment Funds in accordance with relevant authoritative guidance, which defines fair value, establishes a framework for measuring fair value, and requires disclosures about fair value measurements. The Master Fund’s investments in 8 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 Private Investment Funds are reflected in the Statement of Assets and Liabilities at fair value, with changes in unrealized gains (losses) resulting from changes in fair value reflected on the Statement of Operations as “Net change in unrealized appreciation of investments in Private Investment Funds.” Fair value is the amount that would be received to sell an asset, or paid to transfer a liability, in an orderly transaction between market participants (i.e., the exit price). Transfers of investments in Private Investment Funds between different levels of the fair value hierarchy are recorded based on the fair value of such investments as of the end of the reporting period. Relevant authoritative guidance permits the Master Fund, as a practical expedient, to measure the fair value of its investments in Private Investment Funds on the basis of the net asset value per share of such investments (or the equivalent) if the net asset value per share of such investments (or the equivalent) is calculated in a manner consistent with the measurement principles of applicable authoritative guidance as of the Master Fund’s reporting date. The fair value of the Master Fund’s investments in Private Investment Funds is based on the information provided by such Private Investment Funds’ management, which reflects the Master Fund’s share of the fair value of the net assets of such Private Investment Funds (i.e., the practical expedient is used). If the Valuation Committee determines, based on its own due diligence and investment valuation procedures, that the valuation for any of the Master Fund’s investments in Private Investment Funds shall not represent value, such investment may be fair valued by the Valuation Committee using other suitable independent sources. As of March 31, 2015, no investments were internally fair valued by the Valuation Committee. In prior reporting periods, the Master Fund used a fair value hierarchy that prioritized the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gave the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy were as follows: Level 1 – Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Master Fund has the ability to access at the measurement date; Level 2 – Quoted prices which are not considered to be active, or inputs that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and Level 3 – Prices, inputs or modeling techniques which are both significant to the fair value measurement and unobservable (supported by little or no market activity). In May 2015, the Financial Accounting Standard’s Board (“FASB”) accepted FASB update 2015-07 “Fair Value Measurement (Topic 820) – Disclosures for Investments in Certain Entities that Calculate Net Asset Value per Share (or Its Equivalent).” This new guidance no longer requires investments for which NAV is determined based on practical expedient reliance to be reported utilizing the fair value hierarchy. Although FASB update 2015-07 (“the amendment”) is scheduled to go into effect in December 2015, early adoption is permitted for fiscal periods ending prior to that date.The Master Fund has elected to adopt the amendment early, and the impact of the adoption of the new standards is limited to the notes to financial statements. 9 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 Strategy Fair Value1 Liquidation and Underlying Fund Side Pocket Investment2 (A) Redemptions in Restriction Period3 (B) Maximum Redemption Restriction Period. (Months) Total (A)+(B) Convertible Arbitrage (a) $ $
